DETAILED ACTION
This office action is in response to the communication received on 12/01/2021 concerning application no. 16/182,650 filed on 11/07/2018.
Claims 1-5, 8-11, 13-14, and 20-25 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stanley Jelic (Reg. No. 61,394) on 02/22/2022.

	Claim 1, in its entirety, has been amended as follows:
A method for enhancing radio frequency energy delivery to a tissue region of interest, the method comprising: 

(ii) detecting with an acoustic receiver, at least one bipolar acoustic signal generated in the tissue region of interest in response to the emitted one or more RF energy pulses and processing the at least one bipolar acoustic signal to determine a peak-to-peak amplitude thereof; 
(iii) tuning the RF applicator based on the determined peak-to-peak amplitude by at least one of (a) selectively adjusting an extent to which at least one tuning element extends into the waveguide thereby to alter [[the]] an impedance of the waveguide, and (b) adjusting a temperature within the waveguide, the tuning selected to maximize a peak-to- peak amplitude of bipolar acoustic signals generated in the tissue region of interest in response to RF energy pulses emitted by the tuned RF applicator; and 
(iv) emitting with the tuned RF applicator, one or more RF energy pulses into the tissue region of interest.

	Claim 8, in its entirety, has been amended as follows:
A system for enhancing radio frequency energy delivery to a tissue region of interest comprising an object of interest and at least one reference that are separated by at least one boundary, the system comprising: 
a thermoacoustic imaging system comprising a tunable radio frequency (RF) applicator which includes a waveguide configured to emit RF energy pulses into the tissue region of interest and heat tissue therein, at least one tuning element selectively moveable into and out of the waveguide to adjust [[the]] an impedance of the RF applicator, and an acoustic receiver configured to receive bipolar acoustic signals generated in response to heating of tissue in the tissue region of interest, wherein the bipolar acoustic signals are generated in the tissue region of interest at a boundary between at least two different types of 
one or more processors configured to: 
process received bipolar acoustic signals during calibration of the RF applicator to determine a tuning setting for the RF applicator that yields, in response to RF energy pulses emitted by the RF applicator tuned by adjusting the extent to which the at least one tuning element extends into the waveguide in accordance with the tuning setting, generation of bipolar acoustic signals with maximum peak-to-peak amplitudes in the tissue region of interest.

	Claim 20, in its entirety, has been amended as follows:
A method for enhancing radio frequency energy delivery to a tissue region of interest, the method comprising: 
(i) emitting, using a radio frequency (RF) applicator comprising a waveguide, one or more RF energy pulses into the tissue region of interest, the tissue region of interest comprising an object of interest and at least one reference that are separated by at least one boundary; 
(ii) detecting, using an acoustic receiver, at least one bipolar acoustic signal generated in the tissue region of interest in response to the emitted one or more RF energy pulses and processing the at least one bipolar acoustic signal to determine a peak-to-peak amplitude thereof, wherein the at least one bipolar acoustic signal is generated at a boundary location between at least two different types of tissue selected from a group consisting of muscle tissue, fat tissue, blood vessel tissue, liver tissue, and kidney tissue; 
(iii) tuning the RF applicator to adjust a frequency of RF energy pulses emitted thereby, wherein the tuning comprises at least one of (a) selectively adjusting an extent to which at least one tuning element extends into the waveguide thereby to alter [[the]] an impedance of the waveguide, and (b) adjusting a temperature within the waveguide; 

(v) detecting, using the acoustic receiver, at least one further bipolar acoustic signal generated in the tissue region of interest in response to the emitted one or more RF energy pulses at the adjusted frequency emitted by the processing the at least one further bipolar acoustic signal to determine a peak-to-peak amplitude thereof, wherein the at least one further bipolar acoustic signal is generated at the boundary location; 
(vi) comparing the peak-to-peak amplitude at step (v) with a previously determined peak- to-peak amplitude; and 
(vii) repeating steps (iii), (iv) and (v) until the peak-to-peak amplitude of the at least one further bipolar acoustic signal determined at step (v) is maximized.

	Claim 22, in its entirety, has been amended as follows:
A method for enhancing delivery of radio frequency energy by a thermoacoustic imaging system to a tissue region of interest, the method comprising: 
(i) emitting with a radio frequency (RF) applicator of the thermoacoustic imaging system, one or more RF energy pulses into the tissue region of interest, the tissue region of interest comprising tissue of interest and reference tissue that are separated by a boundary, wherein the boundary is at a location between at least two different types of tissue selected from a group consisting of muscle tissue, fat tissue, blood vessel tissue, liver tissue, and kidney tissue; 
(ii) detecting with an acoustic receiver of the thermoacoustic imaging system, at least one bipolar acoustic signal generated in the tissue region of interest in response to the emitted one or more RF energy pulses and processing the at least one bipolar acoustic signal to determine a peak-to-peak amplitude thereof; 
(iii) tuning the RF applicator based on the determined peak-to-peak amplitude to adjust the frequency of RF energy pulses emitted thereby, the frequency being selected to maximize a peak-to-peak an impedance of the waveguide, and (b) adjusting a temperature within the waveguide; and 
(iv) emitting with the tuned RF applicator, one or more RF energy pulses at the adjusted frequency into the tissue region of interest.

Allowable Subject Matter
Claims 1-5, 8-11, 13-14, and 20-25 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claims 1, 8, 20, and 22, the prior art fails to anticipate and/or render obvious, either solely or in combination, the tuning of an RF applicator based on predetermined peak-to-peak amplitude, wherein the tuning is done by at least one of the selective adjustment of the extent of at least one tuning element that extends into a waveguide and the adjusting of a temperature the waveguide. Furthermore, the peak-to-peak amplitude is maximums based on the adjustment and is the amplitude of acoustic waves that are generated by the emission of RF pulses. In the case of claim 22, frequency is adjusted by the waveguide adjustment.
Claims 2-4, 9-11, 13-14, 21, and 23-25 are allowed at least by virtue of their dependency upon an allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793